Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

NON-PRIOR ART REJECTIONS

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	These claims are indefinite because independent claims 27 and 41, and dependent claims 29-30 and 42-43, recite 'set of primer probe pairs', which as understood in the art does not correspond to the oligonucleotide set that is typically used in Taqman-type RT-PCR.  As shown in Table 6 of the specification, such a set of oligonucleotides comprises a primer pair and a probe.  It is suggested that the claims be amended to clarify that each set comprises a primer pair and a probe.

B)	Claim 36 is further indefinite because 'the Ct value' lacks proper antecedent basis.  Correction is required.

C)	Claims 42 and 43 are further indefinite because they are drawn to the 'composition of claim 27', but claim 27 is drawn to a method, not a composition.  Thus, dependency from claim 41 may be intended.  Correction is required.

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,663,781 in view of Gertsch et al. (2002).  Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 27-40, the patented claims and the pending claims are related as genus-obvious species.  That is, the 'contacting' step in the pending claims is an obvious species of the genus 'detecting the amount of RNA' in the patented claims.  A skilled artisan considering the patented claims would have been motivated to use a set of primers and probe to perform the detection step because Gertsch et al. taught the use of such a set for quantitation of gene expression (see Table I on page 1238).  Regarding claims 41-43, the claimed composition has no purpose or use other than in the patented methods.

5.	Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,963,695 in view of Gertsch et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 27-40, the patented claims and the pending claims are related as genus-obvious species.  That is, the 'contacting' step in the pending claims is an obvious species of the genus 'detecting the amount of RNA' in the patented claims.  A skilled artisan considering the patented claims would have been motivated to use a set of primers and probe to perform the detection step because Gertsch et al. taught the use of such a set for quantitation of gene expression.  Regarding claims 41-43, the claimed composition has no purpose or use other than in the patented methods.

6.	Claims 27-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,669,536 in view of Gertsch et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claims 27-40, the patented claims and the pending claims are related as genus-obvious species.  That is, the 'contacting' step in the pending claims is an obvious species of the genus 'detecting the amount of RNA' in the patented claims.  A skilled artisan considering the patented claims would have been motivated to use a set of primers and probe to perform the detection step because Gertsch et al. taught the use of such a set for quantitation of gene expression.  Regarding claims 41-43, the claimed composition has no purpose or use other than in the patented methods.


CONCLUSION

7.	For the reasons established during prosecution of the parent applications, claims 27-43 are free of the prior art, but they are rejected for other reasons.  No claims are allowable.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/17/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637